IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1888
                            Filed November 23, 2016


IN THE MATTER OF THE ESTATE
OF JOHN JOSEPH WIHLM,

LAURIE JEAN PEDERSON,
     Interested Party-Appellant,

vs.

CLEAR LAKE BANK & TRUST COMPANY,
     Executor-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Gregg R.

Rosenbladt, Judge.



      An attorney appeals from the denial of her request for attorney’s fees.

REVERSED AND REMANDED.



      Laurie J. Pederson, Rockford, pro se appellant.

      Ryan G. Koopmans of Nyemaster Goode, P.C., Des Moines, for appellee.



      Considered by Doyle, P.J., McDonald, J., and Mahan, S.J. *

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


MCDONALD, Judge.

       This case is related to two other cases recently before this court. The

facts are set forth in our previous opinions and need not be repeated herein. See

Wihlm v. Campbell, No. 15-0401, 2016 WL 4804034, at *1 (Iowa Ct. App. Sept.

14, 2016); Wihlm v. Campbell, No. 15-0011, 2016 WL 4801433, at *1 (Iowa Ct.

App. Sept. 14, 2016). The present case is an appeal from a complete denial of

the estate’s attorney’s request for fees. The district court cited ethical violations

by the estate’s attorney in denying her request for fees in whole. Our supreme

court discussed the ethical violation(s) at issue in a recently filed disciplinary

decision. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Pederson, No. 16-0199,

2016 WL 6650260, at *1, ___ N.W.2d ___ (Iowa Nov. 10, 2016). In light of the

supreme court’s characterization of the attorney’s conduct and resolution of the

disciplinary matter, the district court should have the opportunity to revisit the

request for attorney’s fees. We express no opinion on the merits of the request.

We do not retain jurisdiction.

       REVERSED AND REMANDED.